            

                  Case 3:20-cv-02115-E Document 4-1 Filed 08/10/20                      Page 1 of 1 PageID 21



                                                  29 U.S.C. § 216(b) Consent to Join

                      I hereby consent to be a party plaintiff seeking unpaid wages and liquidated damages

             (“damages”) against Caribou Coffee Company, Inc. and/or Einstein Bros. Bagels

             (“Defendant(s)”), and all entities and/or individuals that may be liable and/or jointly liable with

             Defendant(s) for my claimed damages pursuant to the federal Fair Labor Standards Act and/or the

             federal Portal-to-Portal Pay Act (collectively “FLSA/PPPA”). I further acknowledge that this

             consent is intended to be filed to recover my FLSA/PPPA damages against Defendant(s), and all

             other individuals and/or entities who are liable or may be jointly liable with Defendant(s), in any

             action or proceeding that may be filed on my behalf for such recovery, and this consent may be

             used in any such case or proceeding as necessary to the maximum extent allowed by law. By

             joining the action or proceeding in which this consent is filed, I designate the named plaintiff(s)

             and/or collective action representative plaintiff(s) in such action or proceeding as my

             representative(s) to make all decisions on my behalf, to the maximum extent permitted by law,

             concerning the method and manner of conducting the case including settlement, the entering of an

             agreement with plaintiff’s/plaintiffs’ counsel regarding payment of attorneys’ fees and costs, and

             all other matters pertaining to the action or proceeding. For purposes of pursuing my FLSA/PPPA

             claims, I choose to be represented by attorneys with the law firm of Nilges Draher Vaught PLLC

             and other attorneys with whom they may associate.



                     
             Date:                                              Signature:



                                                                Printed Name:       




                                                                                                        Exhibit A
